                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
CARL DWAYNE CRAWFORD,                     :
                                          :
            Plaintiff,                    :    Civ. No. 18-1124 (FLW)
                                          :
      v.                                  :
                                          :
EDWARD M. FRIMEL, SA, et al.,             :    ORDER TO SHOW CAUSE
                                          :
            Defendants.                   :
_________________________________________ :



          This matter having come before the Court by way a preliminary screening under 28

U.S.C. § 1915(e), and for the reasons stated in the accompanying Memorandum Opinion, and for

good cause shown,

          IT IS, on this 14th day of August 2019,

          ORDERED that Plaintiff shall, within thirty (30) days of the entry of this Order, SHOW

CAUSE in writing as to why his Complaint should not be dismissed as untimely; failure by

Plaintiff to timely respond to this Order will result in the dismissal of this action; and it is

further

          ORDERED that the Clerk shall serve this Order and the accompanying Memorandum

Opinion on Plaintiff by regular U.S. mail.



                                                             /s/ Freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             U.S. Chief District Judge
